DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 16/106,817, filed on August 21, 2018.  In response to Examiner’s Non-Final Rejection of March 17, 2022, Applicant on July 06, 2022, amended claims 1, 2, 5, 8, 9, 12, 28, 32 and 35, cancelled claims 27 and 31 and added new claims 36 and 37.  Claims 1, 2, 4, 5, 8, 9, 11, 12, 21, 23, 26, 28-30, and 32-37 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

The 35 U.S.C. § 103 rejections have been amended in light of Applicant’s amendments to claims 1 and 8. New 35 U.S.C. § 103 rejections have been applied to new claims 36 and 37.

Response to Arguments
Applicant’s arguments, see pg. 9-16, filed July 06, 2022, with respect to the rejections under 35 U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale. *Examiner welcomes Applicant request an interview to discuss the pending application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 26, 28, 30, 32, 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al., U.S. Publication No. 2014/0280890 [hereinafter Yi], in view of Greenstein et al., U.S. Publication No. 2018/0242045 [hereinafter Greenstein], and further in view of Sternberg et al., U.S. Publication No. 2018/0189398 [hereinafter Sternberg]. 

Referring to Claim 1, Yi teaches: 
A video content analysis system comprising:
a computing platform including a hardware processor and a system memory storing a content assessment software code (Yi, [0159]);
the hardware processor configured to execute the content assessment software code to (Yi, [0159]):
receive a first usage data describing a first use of a video content by a first consumer (Yi, [0101]-[0102]), “…The user engagement assessment system 1200 is configured to measure user engagement in personalized content recommendation based on user activities with respect to personalized content stream. The content referred herein includes… video… the user engagement assessment system 1200 includes a user activity detection module 1206 for detecting different user activities with respect to personalized content stream…The user activities may include explicit actions… and implicit actions…The techniques used for detecting user activities may include, for example, online monitoring by web beacons (web bugs) or tool bars and offline analysis of event logs using browser-cookies”; (Yi, [0015]; [0064]; [0123]); 
assess, based on the first usage data, a first engagement level of the first consumer with the video content in each of the plurality of first timecode intervals of the video content, resulting in a plurality of first engagement levels of the first consumer with the video content (Yi, [0107]), “the user engagement scores 1201 for a specific user may be used as a relevancy indicator by the user understanding module 1214 to infer user interests in order to build and update the user's profile 1220”; (Yi, [0106]), “a user engagement evaluation module 1208 for analyzing detected user activities and scoring individual content using one or more novel metrics as indicators of degree of engagement. Depending on the specific metric that is used, different types of user activities or combination of user activities may be measured and analyzed using different models and functions”; (Yi, [0101]), “The user engagement assessment system 1200 may calculate user engagement scores 1201 (utility values) of one or more metrics, such as but not limited to, click odds, skip odds, abandon odds, stream depths, and stroll dwell times, with respect to each piece of content in a content stream and provide the user engagement scores 1201 to a personalized content recommendation system 1202”;
apply a modification process to modify the video content to provide a customized video content (Yi, [0082]), “To dynamically update the content pool 135, the content pool generation/update unit 140 may keep a content log 460 with respect to all content presently in the content pool and dynamically update the log when more information related to the performance of the content is received. When the user activity analyzer 440 receives information related to user events… The result from the user activity analyzer 440 may also be utilized to update the content profiles, e.g., when there is a change in performance. The content status evaluation unit 450 monitors the content log and the content profile 470 to dynamically determine how each piece of content in the content pool 135 is to be updated. Depending on the status with respect to a piece of content, the content status evaluation unit 450 may decide to purge the content if its performance degrades below a certain level”; (Yi, [0101]);
receive a second usage data describing a second use of the customized video content by a second consumer (Yi, [0111]), “detections of the user activities may be performed over a detection period 1414 for general users or a user cohort 1416, i.e., a group of users determined based on, for example, demographics, visit patterns, on page behaviors, or any other user profile”; (Yi, [0114]), “the probability model may be build for a specific type of users based on their demographics, visit patterns, on page behaviors or any other user profiles”; (Yi, [0071]), “…Content in the content pool comes and go and decisions are made based on the dynamic information of the users …When there is a newly detected interest from a user, the content pool generation/update unit 140 may fetch new content aligning with the newly discovered interests…When fetching new content, the content pool generation/update unit 140 invokes the content crawler 150 to gather new content, which is then analyzed by the content/concept analyzer 145, then evaluated by the content pool generation/update unit 140 as to its quality and performance before it is decided whether it will be included in the content pool or not…because other users are not considering it to be of high quality or because it is no longer timely. As content is constantly changing and updating content pool 135 is constantly changing and updating providing user 105 with a potential source for high quality, timely personalized content”; (Yi, [0101]; [0123]).
Yi teaches using user engagement scores with media content as machine learning targets to make personalized content recommendations to users (see par. 0107), but Yi does not explicitly teach: 
the video content being segregated into a plurality of first timecode interval;
wherein each first engagement level in the plurality of first engagement levels of the first consumer corresponds to one timecode interval of the plurality of first timecode intervals;
the customized video content being segregated into a plurality of second timecode intervals;
assess, based on the second usage data, a second engagement level of the second consumer with the customized video content in each of the plurality of second timecode intervals resulting in a plurality of second engagement levels, wherein each second engagement level in the plurality of second engagement levels corresponds to one timecode interval of the plurality of second timecode intervals;
improve the content assessment software code by performing a machine learning to learn from training data including, the plurality of first engagement levels, the second usage data and the plurality of second engagement levels, 
wherein the machine learning is configured to learn from an increase or a decrease in each of the plurality of second engagement levels as compared to each corresponding one of the plurality of first engagement levels, as a result of applying the modification process; 
the hardware processor further configured to execute the improved content assessment software code to: 
alter the modification process; and
modify another video content, using the altered modification process. 

However Greenstein teaches: 
improve the content assessment software code by performing a machine learning to learn from training data including, the plurality of first engagement levels, the second usage data and the plurality of second engagement levels, wherein the machine learning is configured to learn from an increase or a decrease in each of the plurality of second engagement levels as compared to each corresponding one of the plurality of first engagement levels, as a result of applying the modification process (Greenstein, [0062]), “The machine learning component 408 can perform a set of machine learning computations associated with the monitored interactions, the one or more content items, and/or the one or more multimedia content streams. For example, the machine learning component 408 can determine an amount of interest the identified entity has in the or more content items, the monitored interactions of the identified entity that indicate interest, or disinterest, in one or more content items… the machine learning component 408 can evaluate monitored interactions based on the one or more recommendations of the one or more multimedia content streams and/or the respective weights assigned to the one or more content items and/or the one or more multimedia content streams” ; (Greenstein, [0020]); 
the hardware processor further configured to execute the improved content assessment software code to (Greenstein, [0030]; [0033]; [0114]): 
alter the modification process (Greenstein, [0063]), “The machine learning component 408 can utilize machine learning systems that have been explicitly or implicitly trained to learn, determine or infer identified entity interests, content items associated with the interests, multimedia content streams that include one or more of the content items, identified entity input related to one or more recommendations, and modifications to recommendations based on the input and/or other monitored interactions”; (Greenstein, [0043]), “monitoring interactions and providing customizable recommendations based on the monitored interactions”; (Greenstein, [0056]-[0057]); and
modify another video content, using the altered modification process (Greenstein, [0063]), “… The machine learning systems can learn systems, networks, etc., identify interests of the identified entity, respective preferences of the identified entity, and so on in order to determine or infer one or more multimedia content streams that should be recommended to the identified entity”; (Greenstein, [0021]), “…Additional multimedia content streams other than the first multimedia content stream and the second multimedia content streams can be compared to additional content items in the data store of content items. The method can also include facilitating, by the network device, a second output of a second recommendation of a third multimedia content stream of the additional multimedia content streams. Further to this implementation, the method can include removing, by the network device, the content item from the data store of content items based on an indication received from the communications device that the content item is not of interest to the identified entity”; (Greenstein, [0056]-[0057]; [0036]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the machine learning in Yi to include the machine learning limitations as taught by Greenstein. The motivation for doing this would have been to improve the method of measuring user engagement in personalized content recommendation in Yi (see par. 0014) to efficiently include the results of specifying content that is of interest to the viewer (see Greenstein par. 0028).
Yi teaches using user engagement scores with media content (see par. 0107), but Yi does not explicitly teach: 
the video content being segregated into a plurality of first timecode interval;
wherein each first engagement level in the plurality of first engagement levels of the first consumer corresponds to one timecode interval of the plurality of first timecode intervals;
the customized video content being segregated into a plurality of second timecode intervals;
assess, based on the second usage data, a second engagement level of the second consumer with the customized video content in each of the plurality of second timecode intervals resulting in a plurality of second engagement levels, wherein each second engagement level in the plurality of second engagement levels corresponds to one timecode interval of the plurality of second timecode intervals. 

However Sternberg teaches: 
the video content being segregated into a plurality of first timecode interval (Sternberg, [0076]), “an hour long video program (or an hour of video viewing, even if not a single video program) may be partitioned into five time windows of twelve minutes each”;
wherein each first engagement level in the plurality of first engagement levels of the first consumer corresponds to one timecode interval of the plurality of first timecode intervals (Sternberg, [0076]), “An affective and/or cognitive state of a user may be used to influence advertisement placement (e.g., a timing for delivery). If advertisements are inserted at the wrong time (e.g., when the user is saturated with other activities) during a user's session, the marketing message may be lost, or an advertisement may be bypassed. By tracking a user's affective and/or cognitive state, a system may insert advertisements at a time that may increase or maximize the efficacy of the message delivery”;
the customized video content being segregated into a plurality of second timecode intervals (Sternberg, [0076]), “An adjustment to the timing of delivery may not impact the overall rate of advertisement insertions. The adjustment to the timing of delivery may optimize the timing of the insertion. For example, a time window may include a duration of time during which an advertisement may be inserted…”;
assess, based on the second usage data, a second engagement level of the second consumer with the customized video content in each of the plurality of second timecode intervals resulting in a plurality of second engagement levels, wherein each second engagement level in the plurality of second engagement levels corresponds to one timecode interval of the plurality of second timecode intervals (Sternberg, [0076]), “the cognitive and/or affective state of the user may be used to adjust the timing of delivery (e.g., insertion) of an advertisement into each of the five time windows. In this way an advertiser may time the delivery of advertisements to coincide with receptive cognitive and/or affective states of the user, while maintaining a pre-determined overall rate of advertisement insertion (e.g., five advertisements per hour). The time window may be combined with a normalized peak detector. The normalized peak detector may determine an affective and/or cognitive state normalization based on a moving average of the affective and/or cognitive state of the user”; (Sternberg, [0078]), “the cognitive and/or affective state of the user may be used to adjust the timing of delivery (e.g., insertion) of an advertisement into each of the five time windows…The time window may be combined with a normalized peak detector…”; (Sternberg, [0088]), “The affective- and/or cognitive-adaptive product suggestion system may categorize one or more stimulus/response pairs based on the cognitive and/or affective state of the user as the user consumes content… The response in the stimulus/response pair may include a cognitive state and/or an affective state of the user in response to the information presented to the user. The user may be associated with a customer category based on the one or more stimulus/response pairs… An advertisement may be selected for delivery to the user based on the customer category associated with the user”; (Sternberg, [0079]), “By monitoring the user's cognitive load and triggering (e.g., delivering) the advertisement when the user may be able to encode new memories, retention of the advertisement's marketing message may be increased or maximized”;  (Sternberg, [0086]; [0093]; [0097]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the engagement scores in Yi to include the customized content limitations taught by Sternberg. The motivation for doing this would have been to improve the method of measuring user engagement in personalized content recommendation in Yi (see par. 0014) to efficiently include the results of maximizing user engagement (see Sternberg par. 0073).

Referring to Claim 4, the combination of Yi in view of Greenstein in view of Sternberg teaches the video content analysis system of claim 1. Yi further teaches:
wherein the hardware processor is further configured to execute the content assessment software code to:
obtain marketing data identifying a channel of communication utilized to inform the first consumer about the video content (Yi, [0049]);
correlate the first usage data with the marketing data to generate a marketing assessment (Yi, [0050]), “generate probing content with concepts that is currently not recognized as one of the user's interests in order to explore the user's unknown interests. Such probing content is selected and recommended to the user and user activities directed to the probing content can then be analyzed to estimate whether the user has other interests. The selection of such probing content may be based on a user's current known interests…”;  (Yi, [0052]), “Each piece of content in the content pool can also be individually characterized in terms of… performance related measures, such as popularity of the content, may be used to describe the content… Dynamically changed performance characterization of content in the content pool may also be evaluated periodically or dynamically based on performance measures of the content so that the content pool can be adjusted over time, i.e., by removing low performance content pieces, adding new content with good performance, or updating content”; (Yi, [0049]).



Referring to Claim 8, Yi teaches 
A method for use by a video content analysis system including a computing platform having a hardware processor and a system memory storing a content assessment software code (Yi, [0159]), the method comprising:
content assessment software code executed by the hardware processor (Yi, [0159]). 
Claim 8 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 11 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Referring to Claim 26, the combination of Yi in view of Greenstein in view of Sternberg teaches the video content analysis system of claim 1. Yi further teaches:  
wherein the first consumer and the second consumer are the same (Yi, [0134]-[0135]), “The user activities from one or more users may be detected by the user activity detection module 2040. Based on the user activities, the user engagement evaluation module 2050 may evaluate a user's engagement by calculating a user engagement score… the user device 2010 may include a recording unit 2020 for recording information associated with activities of the one or more users, information associated with the personalized content stream 2012, and/or information associated with the user device 2010”.


Referring to Claim 28, the combination of Yi in view of Greenstein teaches the video content analysis system of claim 1. Yi further teaches: 
wherein the first usage data include first timecode information corresponding to the first use of the video content by the first consumer, and wherein the first timecode information includes the plurality of first timecode intervals (Yi, [0078]), “User reactions or activities with respect to the recommended content are monitored, at 235, and analyzed at 240. Such events or activities include clicks, skips, dwell time measured, scroll location and speed, position, time, sharing, forwarding, hovering, motions such as shaking, etc. …”; (Yi, [0114]), “the target users could be all the users who have interacted with the content stream in the detection period or users who have been randomly picked up. At 1504, a detection period is also determined. In one example, the detection period may be an extended period of time, e.g., one month, which covers a significant user base and content pool”; (Yi, [0079]).

Claim 30 disclose substantially the same subject matter as Claim 26, and is rejected using the same rationale as previously set forth.

Claim 32 disclose substantially the same subject matter as Claim 28, and is rejected using the same rationale as previously set forth.

Referring to Claim 36, the combination of Yi in view of Greenstein in view of Sternberg teaches the video content analysis system of claim 1. Yi teaches calculating user engagement scores with respect to each piece of content using user engagement metrics (see par. 0097), but Yi does not explicitly teach: 
wherein the hardware processor is further configured to execute the content assessment software code to:
create a first engagement visualization map of the video content based on the plurality of first engagement levels, wherein the first engagement visualization map comprises a first advertisement indicator indicating a first total number of advertisements included in at least one of the plurality of first timecode intervals.

However Sternberg teaches: 
create a first engagement visualization map of the video content based on the plurality of first engagement levels, wherein the first engagement visualization map comprises a first advertisement indicator indicating a first total number of advertisements included in at least one of the plurality of first timecode intervals (Sternberg, [0076]), “A content viewing timeline may be overlaid with or partitioned into one or multiple such time windows such that one or multiple advertisements are inserted as the user views the content. For example, an hour long video program (or an hour of video viewing, even if not a single video program) may be partitioned into five time windows of twelve minutes each, and the cognitive and/or affective state of the user may be used to adjust the timing of delivery (e.g., insertion) of an advertisement into each of the five time windows. In this way an advertiser may time the delivery of advertisements to coincide with receptive cognitive and/or affective states of the user, while maintaining a pre-determined overall rate of advertisement insertion (e.g., five advertisements per hour)”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the engagement scores in Yi to include the timeline overlay as taught by Sternberg. The motivation for doing this would have been to improve the method of measuring user engagement in personalized content recommendation in Yi (see par. 0014) to efficiently include the results of enabling decision making based on an estimate of human affect (see Sternberg par. 0071).

Claim 37 disclose substantially the same subject matter as Claim 36, and is rejected using the same rationale as previously set forth.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al., U.S. Publication No. 2014/0280890 [hereinafter Yi], in view of Greenstein et al., U.S. Publication No. 2018/0242045 [hereinafter Greenstein], in view of Sternberg et al., U.S. Publication No. 2018/0189398 [hereinafter Sternberg], and further in view of Kolowich et al., U.S. Publication No. 2017/0286976 [hereinafter Kolowich]. 

Referring to Claim 2, the combination of Yi in view of Greenstein in view of Sternberg teaches the video content analysis system of claim 1. Yi teaches calculating user engagement scores with respect to each piece of content using user engagement metrics (see par. 0097), but Yi does not explicitly teach: 
wherein the hardware processor is further configured to execute the content assessment software code to:
create an engagement visualization map of the video content based on the plurality of first engagement levels, wherein the engagement visualization map further comprises a heat map including the plurality of first engagement levels.

However Kolowich teaches: 
wherein the hardware processor is further configured to execute the content assessment software code to:
create an engagement visualization map of the video content based on the plurality of first engagement levels, wherein the engagement visualization map further comprises a heat map including the plurality of first engagement levels (Kolowich, [0060]), “FIG. 4B shows an example of the charts 410 rendered in the central interface 400 based on the tracking data 432… The pie chart on the right is an engagement heat map 414. This pie chart 414 shows the proportion of viewers who earned different engagement scores from 1 to 10, grouped in “Low,” “Medium,” and “High” categories”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the engagement scores in Yi to include the heat map limitation as taught by Kolowich. The motivation for doing this would have been to improve the method of measuring user engagement in personalized content recommendation in Yi (see par. 0014) to efficiently include the results of generating tracking reports (see Kolowich par. 0061).

Claim 9 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al., U.S. Publication No. 2014/0280890 [hereinafter Yi], in view of Greenstein et al., U.S. Publication No. 2018/0242045 [hereinafter Greenstein], in view of Sternberg et al., U.S. Publication No. 2018/0189398 [hereinafter Sternberg], and further in view of McGovern et al., U.S. Publication No. 2017/0091810 [hereinafter McGovern]. 

Referring to Claim 5, the combination of Yi in view of Greenstein in view of Sternberg teaches the video content analysis system of claim 1. Yi teaches calculating user engagement scores with respect to each piece of content using user engagement metrics (see par. 0097), but Yi does not explicitly teach:
wherein the hardware processor is further configured to execute the content assessment software code to:
create an engagement visualization map of the video content based on the plurality of first engagement levels;
obtain marketing data identifying a channel of communication utilized to inform the first consumer about the video content; and
correlate the first usage data with the marketing data to generate a marketing assessment, wherein the engagement visualization map includes the marketing assessment.

However McGovern teaches: 
wherein the hardware processor is further configured to execute the content assessment software code to:
create an engagement visualization map of the video content based on the plurality of first engagement levels (McGovern, [0058]), “the touchpoint attribute chart 2B00 shows a plurality of touchpoints…dataset of touchpoint attribute chart 2B00 comprises a time series of user level activity 234 that maps various touchpoints to a respective plurality of attributes”;
obtain marketing data identifying a channel of communication utilized to inform the first consumer about the video content (McGovern, [0036]), “a set of stimuli 152 is presented to an audience 150 (e.g., as part of a marketing campaign) that further produces a set of responses 154… The stimuli 152 is delivered to the audience 150 through certain instances of media channels 155) that can comprise digital or online media channels (e.g., online display, online search, paid social media, email, etc.). The media channels… can farther comprise non-digital or offline media channels (e.g., TV, radio, print, etc.)… The portion of stimuli 152 delivered through online media channels can be received by the users comprising audience 150 at various instances of user devices (e.g., mobile phone, laptop computer, desktop computer, tablet, etc.). Further, the portion of responses 154 received through digital media channels can also be invoked by the users comprising audience 150 using the user devices”;
correlate the first usage data with the marketing data to generate a marketing assessment, wherein the engagement visualization map includes the marketing assessment (McGovern, [0061]-[0063]), “engagement stacks” Examiner considers the engagement stacks to be the market assessment and the engagement stack contribution chart to be the visualization map.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the engagement scores in Yi to include the marketing limitations as taught by McGovern. The motivation for doing this would have been to improve the method of measuring user engagement in personalized content recommendation in Yi (see par. 0014) to efficiently include the results of classifying and quantifying audience responses to Internet stimulation (see McGovern par. 0003).

Claim 12 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Claims 21, 23, 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al., U.S. Publication No. 2014/0280890 [hereinafter Yi], in view of Greenstein et al., U.S. Publication No. 2018/0242045 [hereinafter Greenstein], in view of Sternberg et al., U.S. Publication No. 2018/0189398 [hereinafter Sternberg],and further in view of Busch, U.S. Publication No. 2008/0248815 [hereinafter Busch]. 

Referring to Claim 21, the combination of Yi in view of Greenstein in view of Sternberg teaches the video content analysis system of claim 1. Yi teaches monitoring user reactions or activities with respect to the recommended content (Yi, [0078]), but Yi does not explicitly teach: 
wherein the first usage data include first behavioral information corresponding to the first use of the video content by the first consumer, and wherein the first behavioral information includes at least one of whether the first consumer is physically active, situated outdoors, or traveling during the first use of the video content by the first consumer.

However Busch teaches: 
wherein the first usage data include first behavioral information corresponding to the first use of the video content by the first consumer, and wherein the first behavioral information includes at least one of whether the first consumer is physically active, situated outdoors, or traveling during the first use of the video content by the first consumer (Busch, [0356]), “the system is able to determine the user's mode of transportation. The mode of transportation may be walking, jogging, biking, riding a motorcycle, driving a car, air travel… the mode of transportation of the user will determine the types of advertisements that are likely to be effective. The mode of transportation of the user may be determined based upon the speed of the user and may also take into account additional information based upon searches of the user, a user profile, or other information associated with the user… the system is able to determine whether a user is walking around a shopping area based upon the speed of the user. In some forms of the invention, the behavior of the targeted content displayed to the user is adjusted based upon the determination of whether the user is walking or driving…”; (Busche, [0363]), “The data sent from the phone containing location information may be further analyzed to determine various aspects of the data set that is sent to the phone including but not limited to the behavior of the targeted content. Based upon the data set, it is determined whether the user of the mobile device is stationary or moving. Based upon the speed of the user, it may further be determined whether the user is in a car, walking, or stationary. The mobile device may behave differently or targeted content may be delivered to the user based upon their speed…”; (Busch, [0333]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the engagement scores in Yi to include the behavioral information as taught by Busch. The motivation for doing this would have been to improve the method of measuring user engagement in personalized content recommendation in Yi (see par. 0014) to efficiently include the results of providing an improved target advertising (see Busch par. 0003).

Claim 23 disclose substantially the same subject matter as Claim 21, and is rejected using the same rationale as previously set forth.

Referring to Claim 29, the combination of Yi in view of Greenstein in view of Sternberg teaches the video content analysis system of claim 28. Yi teaches monitoring user reactions or activities with respect to the recommended content (Yi, [0078]), but Yi does not explicitly teach: 
wherein the first usage data further include first advertising consumption and first behavioral information corresponding to the first use of the video content by the first consumer.
However Busch teaches: 
wherein the first usage data further include first advertising consumption and first behavioral information corresponding to the first use of the video content by the first consumer (Busch, [0388]), “The data sets received from a mobile device subsequent to content being displayed may also be analyzed in order to determine if the content was viewed or acted upon by the user… A conversion may occur when a user simply acknowledges the targeted content by clicking on it, when the user visits a website associated with the targeted content, visits a business location in response to an advertisement, or visits the business location and makes a purchase. In some forms of the invention, a conversion may be defined by the advertiser or many different categories of conversions may be defined”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the user reactions/activities in Yi to include the conversion information as taught by Busch. The motivation for doing this would have been to improve the method of measuring user engagement in personalized content recommendation in Yi (see par. 0014) to efficiently include the results of implementing conversion tracking for digital ads (see Busch par. 0284).

Claim 33 disclose substantially the same subject matter as Claim 29, and is rejected using the same rationale as previously set forth.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al., U.S. Publication No. 2014/0280890 [hereinafter Yi], in view of Greenstein et al., U.S. Publication No. 2018/0242045 [hereinafter Greenstein], in view of Sternberg et al., U.S. Publication No. 2018/0189398 [hereinafter Sternberg], and further in view of Li et al., U.S. Publication No. 2019/0182516 [hereinafter Li]. 

Referring to Claim 34, the combination of Yi in view of Greenstein in view of Sternberg teaches the video content analysis system of claim 1. Yi teaches user engagement to content can be measured to infer users' interests and leveraging a variety of user activities to achieve better estimation of users' engagement in order (see par. 0049), but Yi does not explicitly teach: 
wherein modifying the another video content, using the altered modification process, causes a third engagement level of a third consumer with the modified another video content is higher than at least one of the first engagement level of the first consumer with the video content or the second engagement, level of the second consumer, with the customized video content.

However Li teaches: 
wherein modifying the another video content, using the altered modification process, causes a third engagement level of a third consumer with the modified another video content is to be higher than at least one of the first engagement level of the first consumer with the video content or the second engagement, level of the second consumer, with the customized video content (Li, [0054]), “a validation set is formed of additional online system users, other than those in the training sets, which have already been determined to have or to lack the property in question…”; (Li, [0052]), “The machine learning module 350 extracts feature values from the online system users of the training set, the features being variables deemed potentially relevant to whether or not the online system users have been determined to not interact with the video after the secondary content is added to the video at the identified position… Online system users are showing implicit characteristics every time they interact with a content item or a connection, such as a user's historical interaction with videos or secondary content items inserted to videos…”; (Li, [0007]), “The organic component indicates an increase in interaction by the target user if the secondary content were inserted at the identified position. The online system can use machine learning techniques to obtain a probability of the increase in interaction and then determine the organic score based on this probability”; (Li, [0037]; [0057] [0059]; [0073]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the engagement in Yi to include the interaction limitations as taught by Li. The motivation for doing this would have been to improve the method of measuring user engagement in personalized content recommendation in Yi (see par. 0014) to efficiently include a benefit to the system for inserting the secondary content (see Li par. 0007).

Claim 35 disclose substantially the same subject matter as Claim 34, and is rejected using the same rationale as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (CN 108471544 A) – the reaction on the viewing of the target video, it is time for the viewing of each video segment also may be different, for example, some of the video segments is user favorite actors, the video user may again view the segment by playing back operation after watching corresponding to the fragment, if the user does not like each video segment, it is possible not to watch by fast-forward operation. performing statistic by watching times corresponding to each video segment of it can embody interest degree of user to the actor compared to the statistical accuracy of the whole film is higher.

Wickramasuriya et at. (KR 20140139549 A) – Emotion map when advertising intermediary 106 determines where to place ads. The method begins at step 400 where the advertising mediator 106 receives an emotional map. As described above, this may be, for example, a map of all media content items created offline by the media analysis server 104. It is also interesting that, when an item of content is being distributed to viewers via the cable television system 112, the advertisement mediator 106 receives a map, such as is generated in real time, on a segment basis.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624                                                                                                                                                                                                                                                                                                                                                                                                         L